Name: Commission Regulation (EEC) No 1354/79 of 29 June 1979 laying down detailed rules of application for the granting of a premium for the birth of calves for a further period of 12 months
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 163/8 Official Journal of the European Communities 2. 7 . 79 COMMISSION REGULATION (EEC) No 1354/79 of 29 June 1979 laying down detailed rules of application for the granting of a premium for the birth of calves for a further period of 12 months of the producer, provided it is proved to the satisfac ­ tion of the competent authority that the calf was bom in the Member State concerned during the 12 month period referred to in Article 1 ( 1 ) thereof, that it has been identified and that it is still alive at the age of six months. 2. The full amount of this premium of 42-313 313 ECU shall be paid in a single payment not later than 60 days after the date of the approval of the applica ­ tion by the competent authority. 3 . The start of the 12 month period may vary from one administrative region of the Member State concerned to another, between 3 March and 4 April 1979 . 4. The representative rate to be employed under this Regulation shall be that in force, in accordance with Regulation (EEC) No 878/77, on the day when the animal reaches the age of six months. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1276/79 of 25 June 1979 granting a premium for the birth of calves ('), and in particular Article 2 thereof, Having regard to Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agriculture (2), as last amended by Regula ­ tion (EEC) No 1 266/79 (3), and in particular Articles 4 (3) and 5 thereof, Whereas, under Article 1 of Regulation (EEC) No 1276/79, the Member States which apply the system of premiums for the birth of calves referred to in Article 1 of Council Regulation (EEC) No 997/78 (4), are to continue to grant a premium for every calf born on their territory during a further period of 12 months and still alive six months after its birth ; whereas the calves entitled to this premium should be identified to avoid fraud ; Whereas Regulation (EEC) No 878/77 lays down that, with regard to the effect on rights and obligations existing at the time when a representative rate is altered, the provisions of Council Regulation (EEC) No 1 134/68 (5), providing for the alteration of the rela ­ tionship between the parity of a Member State's currency and the value of the unit of account, shall apply ; whereas, however, by virtue of Article 4 (3) of Regulation (EEC) No 878/77, exceptions to the provi ­ sions cited above may be granted ; Whereas, for fixing the amount of the aid in national currency, the representative rate in force on the day when the animal reaches the age of six months should be used as the conversion rate ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 1 . The premium referred to in Article 1 of. Regula ­ tion (EEC) No 1276/79 shall be granted at the request Article 2 The Member States granting the said premium shall take all necessary measures to ensure that the provi ­ sions of this Regulation are complied with . Article 3 1 . The Member States granting the said premium shall notify the Commission of all measures taken to implement the premium arrangements not later than 10 days after the date on which such measures come into effect and in particular those relating to the iden ­ tification of the calves by means of an indelible mark or any other equivalent method. 2. Member States granting the said premium shall notify the Commission of the number of animals becoming entitled to the premium during each * month not later than one month after the end of the relevant month . ¢ A rticle 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from the day following that on which the application of the system laid down in Article 1 of Regulation (EEC) No 997/78 ends . ( ») OJ No L 161 , 29 . 6 . 1979, p. 18 . (2) OJ No L 106, 29 . 4 . 1977, p. 1 . (J ) OJ No L 161 , 29 . 6 . 1979, p. 4 . (4 ) OJ No L 130, 18 . 5 . 1978 , p. 4 . 5) OJ No L 188 , 1 . 8 . 1968 , p. 1 . 2. 7. 79 Official Journal of the European Communities No L 163/9 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 June 1979 . For the Commission Finn GUNDELACH Vice-President